DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 114 - 132 are allowed. 

Allowable Subject Matter
Claim[s] 114 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “A mining tool to earth working equipment in a mine to install or remove a wear member,” and  “wherein the controller is operated at least partially manually by a remote user through a wireless signal and a mobile base to move the mining tool throughout the mine from a first location remove from the earth working equipment to the earth working equipment.” 
The closest prior art is as cited were ‘Dietens and ‘Grinstead).
‘Dietens teaches a dredger, cutting tooth, cutting head.  However ‘Dietens does not teach a mobile base.  
‘Grinstead teaches a robotic system with a controller.  Although ‘Grinstead teaches a mobile base, it would not be obvious to use ‘Grinstead as a mobile base for ‘Dietens because ‘Dietens is mounted aboard a ship.
Neither of these references provides a mining tool with a mobile base. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 115 – 120, 122 – 126 & 129 - 132 are also allowed because they are dependent on claim 114.  
Claim 121 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 121, 127 and 128 are allowed for the reasons in non-final office action dated 04/01/2022 and rewritten below.

Claim[s] 121 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: "wherein the controller recodes the database details based on processes previously completed by the tool.” 
The closest prior art is as cited above (‘Dietens, ‘Grinstead and ‘Vik).  
‘Dietens, ‘Grinstead and ‘Vik does not teach any controller recoding the databases based on processes previously completed by the too. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim[s] 127 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: "controller operates the at least one auxiliary tool to move a second retainer to a hold position to secure the replacement wear member to the earth working equipment.” 
The closest prior art is as cited above (‘Dietens, ‘Grinstead and ‘Vik). 
‘Dietens, ‘Grinstead and ‘Vik do not teach controller operating a tool to move a second retainer to a hold position to secure the replacement wear member to the earth working equipment.” Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim[s] 128 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: "controller is programmable with the geometry of the replacement wear member and with where to place the second retainer in the replacement wear member to secure the wear member to the earth working equipment.” 
The closest prior art is as cited above (‘Dietens, ‘Grinstead and ‘Vik). 
‘Dietens, ‘Grinstead and ‘Vik do not teach controller operating a tool to move a second retainer and does not teach where to place the second retainer in the replacement wear member to the earth working equipment.” Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
08/24/2022